DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 6, and 17 have been amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
 
 Response to Arguments
Applicant’s arguments, filed 07/08/2022, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-20 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1-20 filed 07/08/2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a system for object identification and a checkout kiosk comprising a measurement volume cooperatively defined by a support component, a bottom component, and a head component, wherein the support component supports the head component above the bottom component.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
the head component that encloses a top of the measurement volume, wherein the head component comprises a set of optical sensors arranged along a bottom surface of the head component, the set of optical sensors comprising: 
a front optical sensor that is positioned proximal a front edge of the head component, wherein a field of view of the front optical sensor encompasses a back edge of the measurement volume;
a back optical sensor that is positioned proximal a back edge of the head component, wherein a field of view of the back optical sensor encompasses a front edge of the measurement volume; 
a left optical sensor that is positioned proximal a left side of the measurement volume, wherein a field of view of the left optical sensor encompasses a right bottom edge of the measurement volume; and 
a right optical sensor that is positioned proximal a right side of the measurement volume, wherein a field of view of the right optical sensor encompasses a left bottom edge of the measurement volume, wherein the front optical sensor, the back optical sensor, the left optical sensor, and the right optical sensor comprise fixed fields of view.

Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Landers (US 20190096198 A1) teaches a method that includes identifying each item of a plurality of items, based on at least one image of the plurality of items, determining a cost for each item, optionally identifying a person based on an image of the person, adding each of the items and each of the costs to a sale transaction, and charging the person for the sale transaction.

Olmstead (US 20180189763 A1) teaches methods for providing self-checkout systems that utilize a scanning imager or camera which includes a selectively steerable field of view. A tracking subsystem may include a targeting imager or camera that captures data (e.g., 3-dimensional data) that characterizes objects in an environment, for instance a retail environment..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486